Citation Nr: 0726950	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-39 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for a back 
disability as secondary to service-connected disability, for 
purposes of accrued benefits.

2.  Entitlement to service connection for subluxation of the 
ribcage as secondary to service-connected disability, for 
purposes of accrued benefits.

3.  Entitlement to service connection for impotence as 
secondary to service-connected disability, for purposes of 
accrued benefits.

4.  Entitlement to service connection for right side muscle 
injury to the chest as secondary to service-connected 
disability, for purposes of accrued benefits.

5.  Entitlement to service connection for depression as 
secondary to service-connected disability, for purposes of 
accrued benefits.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  He also had a year and three months of active service 
prior to November 1990.  The veteran died in December 2003.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  This rating decision granted 
the appellant service connection for the cause of the 
veteran's death, but denied the appellant's claim for accrued 
benefits.


FINDINGS OF FACT

1.  At the time of death the veteran had pending claims 
related to right side muscle disability, back disability, 
ribcage disability, impotence, and depression, all claimed as 
secondary to his service-connected coronary artery disease, 
status post coronary artery bypass with history of myocardial 
infarction.

2.  In January 2002, the RO denied the claim of service 
connection for a back disability.  The veteran did not appeal 
and the decision became final.

3.  Evidence received since the RO's January 2002 denial of 
service connection is either cumulative or redundant and does 
not raise a reasonable possibility of substantiating the 
claim.

4.  The veteran had subluxation of the ribcage as a residual 
of the service-connected coronary artery bypass surgery.

5.  The veteran's impotence was caused by service-connected 
disability.

6.  There is not competent medical evidence showing that the 
veteran developed a right side muscle disability or 
depression as a result of service or as secondary to his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's January 
2002 decision denying the claim for entitlement to service 
connection for back disability is not new and material, and 
the current claim for service connection for back disability, 
for purposes of accrued benefits, is not reopened.  38 
U.S.C.A. §§ 5121, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.1000 (2006);

2.  For purposes of accrued benefits, the criteria for 
service connection for subluxation of the ribcage, as 
secondary to service-connected disability, have been met.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.310, 3.1000(a) 
(2006).

3.  For purposes of accrued benefits, the criteria for 
service connection for impotence, as secondary to service-
connected disability, have been met.  38 U.S.C.A. § 5121; 38 
C.F.R. §§ 3.310, 3.1000(a).

4.  The criteria for the establishment of service connection 
for right side muscle injury to the chest, as secondary to 
service-connected disability, for accrued benefits purposes, 
are not met.  38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.310, 
3.1000(a).

5.  The criteria for the establishment of service connection 
for depression, as secondary to service-connected disability, 
for accrued benefits purposes, are not met.  38 U.S.C.A. 
§ 5121; 38 C.F.R. §§ 3.310, 3.1000(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (CAVC) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the appellant has not been provided notice of the 
type of evidence necessary to establish disability ratings or 
effective dates for the disabilities for which accrued 
benefits are sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   While the appellant has not been provided notice 
of the type of evidence necessary to establish a disability 
rating or an effective date with respect to the claims for 
service connection for a subluxation of the ribcage and 
impotence, for accrued benefits purposes, the agency of 
original jurisdiction will be responsible for addressing any 
notice defect with respect to the disability rating and the 
effective date elements when effectuating the award.  

As explained below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a back disability for accrued 
benefits purposes, and that service connection for right side 
muscle injury to the chest, and depression, for accrued 
benefits purposes is not warranted.  Consequently, for these 
claimed disabilities no disability ratings or effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the appellant in not notifying her of the 
evidence pertinent to these elements.

In this case the RO issued the appellant the required VCAA 
notice in November 2004, subsequent to denial of her claims 
and subsequent to the issuance of the statement of the case.  
Since there was no RO adjudication of the appellant's claims 
subsequent to the VCAA notice, there was notice error with 
respect to the timing of the notice.  In a recent decision by 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), the court held that all VCAA notice errors are 
presumed prejudicial, not just with regard to the first 
element notice.  Sanders v. Nicholson, No. 06-7001 at 13 
(Fed. Cir. May 16, 2007).  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id. at 13-14.  The Federal 
Circuit explained that in order to overcome this presumption, 
VA must persuade the reviewing court that the purpose of the 
notice was not frustrated, e.g., by demonstrating:  (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 14. 

The Board finds that any notice error was not prejudicial to 
the appellant.  On November 2, 2004, the appellant wrote to 
VA that she was entitled to accrued benefits due to her 
husband at the time of his death based on the evidence in the 
file prior to his death.  This statement indicates that the 
appellant had actual knowledge of the requirements for a 
grant of the benefits sought on appeal.

Moreover, as a matter of law, accrued benefits include those 
the veteran was entitled to at the time of death under an 
existing rating or based on evidence in the file at the date 
of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).  Thus, the 
appellant could not furnish additional evidence that could be 
used to substantiate her claim and VA could not develop 
additional evidence that would substantiate the claim, except 
those records already in VA's constructive possession.  
Consequently, any notice error was harmless and there is no 
prejudice to the appellant in adjudication of the accrued 
benefits claims.  Bernard, supra.


Legal Criteria

Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid."  See 38 U.S.C.A. § 
5121; 38 C.F.R. 3.1000(a).  Accrued benefits may be paid upon 
the death of a veteran to his or her spouse.  38 C.F.R. § 
3.1000(a)(1)(i).  The entitlement of the accrued benefits 
claimant is derived from the veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater 
benefit than the veteran would have received had he lived.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 
to eliminate a two-year restriction on the payment of accrued 
benefits.  The revision to the statute applies only to deaths 
occurring on or after the date of enactment, which was 
December 16, 2003.  See the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  
Because the veteran's death occurred on December 29, 2003, 
the appellant's claim must be considered under the current 
version of 38 U.S.C.A. § 5121(a), which does not limit 
eligibility for accrued benefits to a two-year period.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b) (2006).  While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation the existing case 
law.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(Service connection is permitted for aggravation of a non-
service-connected disability caused by a service-connected 
disability).

History

The veteran died in December 2003 and at the time of his 
death, service connection had been established for coronary 
artery disease, status post coronary artery bypass with 
history of myocardial infarction, for hypertension, and for 
left ulnar mononeuropathy of the left upper extremity.  The 
veteran filed claims of entitlement to service connection for 
subluxation of the ribcage, for right side muscle injury to 
the chest, back disability, impotence, and depression in 
November 2003.  Specifically, he contended that the 
aforementioned disorders were the result of his service-
connected heart condition.  These matters were not 
adjudicated prior to the veteran's death.  

Prior to this death the veteran submitted two letters from 
his physical therapist.  In the October 2001 letter, the 
physical therapist stated that she had treated the veteran 
for right sided thoracic back pain over the previous five 
months.  She noted that the veteran had undergone coronary 
artery bypass graft (CABG) surgery in 1994 and had complained 
of mid back pain since the surgery.  During the procedure the 
veteran's ribcage had been cut through the sternum, pulled 
back and then wired back together.  She noted that the ribs 
on the right were slightly lower than on the left.  The 
physical therapist opined that those findings, along with the 
veteran's subjective complaints of pain, were a direct result 
of having undergone bypass surgery.  She further noted that 
manual mobilization of the rib cage provided the veteran some 
relief from back pain.  She also stated that it appeared that 
due to the chest being wired back together with the right 
side being slightly lower than the left, the veteran would 
always have some degree of mid back pain.  

In her October 2002 letter the physical therapist stated that 
she had treated the veteran for complaints of right sided mid 
back pain, noting that the back pain had followed open heart 
surgery eight years previously.  She noted that inspection of 
the anterior ribcage revealed that the ribs on the right 
along the sternum were subluxed uniformly in an inferior and 
posterior position.  She reported that treatment consisted of 
reducing the subluxation of the entire half of the ribcage 
using manual physical therapy techniques.  The physical 
therapist stated that once alignment was restored, the 
veteran reported almost no back symptoms.  The veteran 
reported relief for a couple of days until he moved the wrong 
way and the subluxation reoccurred.  


Analysis

Back disability

The appellant maintains that service connection for a back 
disability is warranted as secondary to service-connected 
disability, for purposes of accrued benefits.  She has 
pointed out that the letters from the physical therapist 
prove that the veteran had back pain due to his coronary 
artery bypass graft surgery.

In January 2002, prior to the veteran's death, the RO denied 
the veteran's claim for a back condition as secondary to 
service-connected disability.  The veteran did not appeal 
that decision and it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  Accordingly, the Board must now make a 
determination as to whether new and material evidence was 
submitted subsequent to January 2002 sufficient to reopen the 
claim for service connection for a back condition, for 
accrued benefits purposes.  

The evidence of record prior to the January 2002 final rating 
decision included the veteran's service medical records, VA 
medical records, and the October 2001 physical therapist 
statement.  A May 1977 Air Force Reserves reenlistment 
physical notes that the veteran reported back pain that had 
begun in 1966.  VA treatment records show that the veteran 
also reported back pain in November 1994, December 1994, 
August 1999, and May 2000.  In October 2001, the veteran's 
physical therapist stated that the veteran had back pain due 
to misalignment of his rib cage.  However, despite the many 
documented complaints of back pain, prior to January 2002, 
the veteran never received a diagnosis of a back disability.  

Pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
this case, there was no diagnosis of any back disability 
prior to the January 2002 final rating decision.  The new 
evidence submitted subsequent to the January 2002 rating 
decision consisted solely of the October 2002 physical 
therapist statement.  This statement is duplicative of the 
October 2001 statement.  Once again, the physical therapist 
noted back pain, but did not diagnose an actual back 
disability.  Since the newly submitted evidence is 
duplicative of the evidence previously of record it is 
therefore not "new" as required under the applicable 
statutory and regulatory provision.  

As the newly submitted evidence is not new and material, the 
claim for entitlement to service connection for a back 
disability as secondary to service-connected disability is 
not reopened

Subluxation of the ribcage

In this case there is medical evidence that the veteran had 
subluxation of the rib cage due to his service-connected 
coronary artery disease, status post coronary artery bypass.  
There are two letters from the veteran's physical therapist 
stating that the veteran had subluxation of the rib cage due 
to coronary artery bypass graft surgery.  Furthermore, there 
is no medical evidence to the contrary.  Accordingly, service 
connection for subluxation of the ribcage as secondary to 
service-connected disability, for purposes of accrued 
benefits, is warranted.

Impotence

In May 1999, a VA physician discussed with the veteran the 
etiology of the veteran's impotence.  The VA outpatient 
record indicates that the physician stated that the veteran's 
impotence was probably due to small vessel atherosclerotic 
disease.  This physician also stated that it was possible 
that the veteran's impotence was due to the medication the 
veteran had been taking for his service-connected 
hypertension.  At the time of the veteran's death, the 
veteran had service connection in effect for hypertension and 
for coronary artery disease.  The veteran's coronary artery 
disease was rated under Diagnostic Code 7005, the diagnostic 
code for arteriosclerotic heart disease.  Consequently, the 
Board finds that the evidence is at least in equipoise as to 
whether the veteran's impotence was related to either the 
veteran's service-connected coronary artery disease or 
service-connected hypertension.  Accordingly, service 
connection for impotence as secondary to service-connected 
disability, for accrued benefits purposes, is warranted.


Right side muscle injury to the chest, and depression

A review of the record fails to reveal any medical evidence 
indicating that the veteran had right side muscle injury to 
the chest or depression at the time of his death.  

The service medical records do show that in 1978 and 1979, 
soon after the veteran's initial heart attack, the veteran 
experienced depression due to his cardiac condition.  
However, subsequent medical records do not indicate that the 
veteran continued to experience depression.  There is no 
medical evidence to indicate that the veteran experienced 
depression immediately prior to his death.  To the contrary, 
an August 2000 VA outpatient record notes that the veteran 
denied feeling depressed during the past  week, denied 
feeling depressed for two consecutive weeks or more during 
the past year, and denied feeling depressed or sad much of 
the time in the past year.

The Board further notes that the medical evidence, including 
the October 2001 and October 2002 statements from the 
physical therapist, does not indicate that the veteran had a 
right side muscle injury of the chest at the time of his 
death.

Since the medical evidence fails to support the appellant's 
claim that the veteran had right side muscle injury to the 
chest or depression as a result of service-connected 
disability, service connection for these disabilities, for 
accrued benefits purposes, is not warranted.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a back 
disability as secondary to service-connected disability, for 
purposes of accrued benefits, is denied.

Entitlement to service connection for subluxation of the 
ribcage as secondary to service-connected disability, for 
purposes of accrued benefits, is granted.

Entitlement to service connection for impotence as secondary 
to service-connected disability, for purposes of accrued 
benefits, is granted.

Entitlement to service connection for right side muscle 
injury to the chest as secondary to service-connected 
disability, for purposes of accrued benefits, is denied.

Entitlement to service connection for depression as secondary 
to service-connected disability, for purposes of accrued 
benefits, is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


